Citation Nr: 1102667	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the Veteran timely perfected an appeal to a March 2006 
rating decision that denied a claim of entitlement to service 
connection for posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 1996 and 
from January 2003 to November 2003.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDINGS OF FACT

1.  The time limit for filing a substantive appeal to a March 
2006 rating decision that denied claims of entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
depression was January 13, 2008.

2.  The Veteran's substantive appeal is presumed to have been 
postmarked on June 25, 2008.

3.  The evidence of record does not demonstrate that, during the 
relevant time period, the Veteran experienced mental illness 
which rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society.


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal to the March 
2006 rating decision which denied claims of entitlement to 
service connection for PTSD and depression.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.305 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in March 2006 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service 
treatment records and VA medical treatment records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his various 
psychiatric disorder claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive appeal 
after a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to perfect an 
appeal to the Board, a claimant must file a substantive appeal, 
which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.202 (2010).  Jurisdiction over an issue 
does not vest in the Board until an appeal to the Board has been 
properly perfected by the timely filing of an adequate 
substantive appeal.  Id.

The notice of disagreement must be filed within 60 days from the 
date that the RO mails the statement of the case, or within the 
remainder of the 1-year period from the date the RO mails notice 
of the determination, whichever period ends later.  The date of 
mailing of the statement of the case is presumed to be the same 
as the date of the letter.  38 C.F.R. § 20.302(b).  The 
substantive appeal must be filed with the regional office which 
issued the notice of the determination, unless notice was 
received that the applicable VA records have been transferred to 
another VA office.  38 C.F.R. § 20.300.  A response postmarked 
prior to expiration of the applicable time limit will be accepted 
as having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  38 C.F.R. 
§ 20.305(a).

The Veteran filed claims of entitlement to service connection for 
PTSD and depression in March 2006.  The Veteran's claims were 
denied by a July 2006 rating decision, and the Veteran was 
notified of the denial on July 11, 2006.  On July 10, 2007, the 
Veteran filed a timely notice of disagreement with the July 2006 
rating decision.  In November 2007, a statement of the case 
continued the denials of the Veteran's claims, and the Veteran 
was notified of these continued denials on November 14, 2007.  No 
further communications were received from the Veteran until June 
30, 2008, at which time the RO received the Veteran's substantive 
appeal to the November 2007 statement of the case.  No postmark 
is of record with respect to the Veteran's substantive appeal, so 
it will be presumed to have been postmarked on June 25, 2008.

In this case, the 1-year period from the date of the notice of 
determination ended on July 10, 2006 and the 60 day period from 
the date of the statement of the case ended on January 13, 2008.  
Accordingly, the time limit for filing the substantive appeal was 
January 13, 2008.  As the Veteran's substantive appeal is 
presumed to have been postmarked on June 24, 2008, over five 
months later, it was not timely.

In a June 2010 statement, the Veteran's representative argued 
that the holding of Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 
2004) is applicable to this case.  In Barrett, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that equitable tolling of limitations periods for appeals from 
decisions by the Board to the United States Court of Appeals for 
Veterans Claims may be justified due to mental illness.  The 
Federal Circuit held that

to obtain the benefit of equitable tolling, 
a veteran must show that the failure to 
file was the direct result of a mental 
illness that rendered him incapable of 
"rational thought or deliberate decision 
making," [Meléndez- Arroyo v. Cutler-Hammer 
de P.R., Co., 273 F.3d 30, 37 (1st 
Cir.2001)] or "incapable of handling [his] 
own affairs or unable to function [in] 
society," [Smith-Haynie v. Dist. of 
Columbia, 155 F.3d 575, 580 (D.C.Cir.1998)] 
(internal quotes omitted).  A medical 
diagnosis alone or vague assertions of 
mental problems will not suffice.  And, if 
he is represented by counsel during the 
relevant period, the Veteran must make an 
additional showing that the mental illness 
impaired the attorney-client relationship.  
See [Lopez v. Citibank, N.A., 808 F.2d 905, 
907 (1st Cir.1987)]; see also [Stoll v. 
Runyon, 165 F.3d 1238, 1242 (9th Cir.1999)] 
(equitable tolling may be appropriate even 
if a plaintiff is represented by counsel).

The Federal Circuit has held that equitable tolling does not 
apply to jurisdictional requirements.  Henderson v. Shinseki, 589 
F.3d 1201 (Fed. Cir. 2009).  Given that the United States Court 
of Appeals for Veterans Claims has held that the timely filing of 
a substantive appeal is not a jurisdictional requirement, the 
Board finds that the doctrine of equitable tolling is applicable 
to the filing of a substantive appeal.  Hunt v. Nicholson, 20 
Vet. App. 519, 524-25 (2006).  As such, the Board will presume 
that the concept of equitable tolling applies in this case.  

Accordingly, to warrant equitable tolling of the time limit for 
filing the substantive appeal, the evidence must demonstrate 
that, during the relevant time period, the Veteran experienced 
mental illness which rendered him incapable of rational thought 
or deliberate decision making, or incapable of handling his own 
affairs or unable to function in society.

In an October 31, 2007 VA outpatient mental health report, the 
Veteran reported that he had relapsed on alcohol.  He reported 
social isolation since his return from Iraq.  The Veteran stated 
that he lived with his mother and took care of his brother's 
children.  The diagnoses were depression, rule out PTSD, and 
alcohol abuse.  The Veteran reported drinking a 12 pack of beer 
per day since 2003.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45, which contemplates serious 
symptoms, such as suicidal ideation, severe obsessional ritual, 
or frequent shoplifting, or serious impairment in social, 
occupational, or school functioning, such as no friends or an 
inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a December 26, 2007 VA outpatient mental health report, the 
Veteran reported that he continued to use alcohol daily and the 
examiner stated that he was somber.  On mental status 
examination, the Veteran's appearance was causal and his movement 
and posture were unremarkable.  The Veteran was cooperative and 
his speech was clear.  His mood had some anxiousness and his 
affect was congruent with his mood.  The Veteran was oriented to 
time, place, and person.  His attention and concentration were 
fair and his memory was intact.  The Veteran's thoughts and 
perceptions were logical and goal directed and his judgment and 
insight were fair.  No delusions or hallucinations were noted, 
and the Veteran denied suicidal and homicidal ideation.  The 
diagnoses were PTSD, depression, and alcohol dependence.  The 
examiner assigned a GAF score of 45, which contemplates serious 
symptoms.  See Id.

A March 2008 VA inpatient medical report stated that the Veteran 
was screened for admission into a PTSD program.  The Veteran 
reported drinking 15 to 30 beers per day for the previous two 
years.  He reported that he was unemployed and had difficulty 
being around and getting along with other people.  On mental 
status examination, the Veteran was dressed appropriately and 
displayed good eye contact.  His affect was generally broad and 
his speech was fluid and logical.  The Veteran's thought 
processes were clear and he was oriented in all spheres.  The 
Veteran's reasoning, attention, and memory were within normal 
limits.  He had moderate difficulties with tasks requiring 
visuospatial and executive functioning.  The Veteran denied 
auditory and visual hallucinations and did not appear to be 
delusional.  He denied suicidal and homicidal ideation.  The 
diagnoses were chronic PTSD and polysubstance abuse.  The 
examiner assigned a GAF score of 45, which contemplates serious 
symptoms.  See Id.

The evidence of record does not demonstrate that during the 
relevant time period, the Veteran experienced mental illness 
which rendered him incapable of rational thought or deliberate 
decision making, or incapable of handling his own affairs or 
unable to function in society.  The three VA medical reports 
listed above cover the entire 60 day period for the filing of the 
Veteran's substantive appeal.  While these medical reports 
demonstrate that the Veteran experienced serious symptoms as a 
result of his various psychiatric disorders, they also clearly 
demonstrate that the Veteran was capable of rational thought, 
deliberate decision making, was capable of handling his own 
affairs, and was able to function in society.  Specifically, the 
Veteran was not disoriented in any sphere; he had no 
abnormalities of thought; his memory was intact; he had fair 
attention, concentration, judgment, and insight; and he did not 
experience delusions or hallucinations.  In addition, the GAF 
scores indicated serious symptoms, but not impairment in reality 
testing or communication.  See Id.  Furthermore, the Veteran was 
sufficiently cognizant of his situation to care for his brother's 
children, attend multiple VA mental health clinics, and 
voluntarily enter in-patient PTSD treatment shortly after the 
expiration of the 60 day period.  Thus, the evidence of record 
does not demonstrate that the Veteran's mental illness was 
sufficiently severe to warrant tolling of the time limit for 
filing the substantive appeal.  See Barrett, 363 F.3d 1316.  
Accordingly, the Veteran did not perfect a timely appeal to a 
March 2006 rating decision that denied a claim of entitlement to 
service connection for PTSD and depression.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran did not timely perfect an appeal to a March 2006 
rating decision that denied a claim of entitlement to service 
connection for posttraumatic stress disorder and depression, and 
the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


